DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 9 recites the limitation "the polyol" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 1 the styrenic copolymer “consists of”, whereas in claim 21 the broader language “comprising” is used to modify the styrenic copolymer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 11 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arkens et al. (5,143,582).
Regarding claims 1, 6, 8 and 9:  Arkens et al. teach a glass mat comprising an assembly of glass fibers and a binder composition of a cured product of a polymer resin comprising a carboxy goup and a crosslinker consisting of a β-hydroxyalkylamide in a ratio of equivalent of carboxy group per equivalent of β-hydroxyalkylamide of 1/1 to 1/0.2 [Examples; Table 3.1; Table 9.1].  Arkens et al. teach that the polymer resin consists of an acrylic copolymer [Table 3.1], which is a poly(ethyl acrylate/methyl methacrylate/methacrylic acid) (50/42/8) [Table 3.1].  Arkens et al. teach that their polymer has a pH of about 7.5 [Column 3, lines 63-64].
Regarding claim 7:  Since the polymer is the same as claimed, and the pH of the polymer is the same as claimed (i.e. amount of carboxy groups), the polymer of Arkens et al. [Table 3.1] will possess the claimed acid content.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or 
Regarding claim 11:  Arkens et al. teach a non-woven mat [Title; Abstract; Examples].
Regarding claim 21:  The acrylic copolymer is selected from the list of possible polymers in claim 1 for this rejection.

Claim 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arkens et al. (5,143,582) as applied to claim 1 above as evidenced by Kaplan et al. (2003/0130440).
Arkens et al. bis[N,N-di(β-hydroxyethyl)] adipamide [Examples].  bis[N,N-di(β-hydroxyethyl)] adipamide has a hydroxyl value of 700 mg KOH/g as evidenced by Kaplan et al. [0053].



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arkens et al. (5,143,582) as applied to claim 1 above.
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). 


Claims 1, 7-9, 11, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (WO 2007/149643) further in view of Swift et al. (4,076,917) and Arkens et al. (6,221,973).
Regarding claims 1, 8, 9, 11 and 21:  Srinivasan et al. teach a glass mat comprising non-woven glass fibers [0027, 0042, 0043; Claim 30] and a cured binder composition [Claim 30], wherein the binder composition before curing comprises a polymer resin consisting of poly(acrylic-styrene), styrene-acrylate, styrene acrylonitrile, or a styrene-methyl acrylate modified with maleic anhydride, and contains a carboxylic acid group [Claims 9 and 11; 0029, 0047; Examples].  All of the binder resins listed are an “acrylic 
Srinivasan et al. teach a polyol crosslinker [0031; Examples].  Srinivasan et al. teach using between about 0.05 mole to 0.4 mole of a polyol crosslinker per mole of maleic anhydride units in the copolymer [0041, 0052, 0058, Examples; Claims 13-16].
Srinivasan et al. fail to teach a β-hydroxyalkylamide.
However, Swift et al. teach that 	β-hydroxyalkylamide is polyol crosslinker for polymers having an anhydride functional group, and that it can be used without the need of a catalyst or organic solvent (column 1, lines 10-29).  Swift et al. teach that their invention embraces all anhydride containing polymers and specifically mentions acrylic polymers (column 4, lines 5-11).
Arkens et al. teach a formaldehyde free curable aqueous composition for a glass mat (column 1), wherein β-hydroxyalkylamide is a preferred highly reactive polyol used for curing that permits the omission of an accelerator (column 7, line 15 to column 8, line 22).  Arkens et al. teach examples that meet the claimed molecular weight of claim 9 [Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the β-hydroxyalkylamide as taught by Swift et al. and/or Arkens et al. as the polyol crosslinker in Srinivasan et al. to provide a highly reactive crosslinker that can be used in the aqueous binder composition of Srinivasan et al.  The β-hydroxyalkylamide is the claimed “main crosslinker”.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  It would have been obvious to optimize the amount added for the desired crosslinking properties. 
Regarding claim 7:  Srinivasan et al. teach that the copolymer comprises less than 30 mole% of acid containing monomers [0046].  
The amount taught by Srinivasan et al. overlaps the claimed range.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 23: Srinivasan et al. teach that the binder composition is 1 to 20 wt% of the cured glass mat [0075] or 1 to 40 percent of the cured glass mat depending upon the density and character of the product desired [0078].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  It would have been obvious to optimize the amount of binder composition used for the desired density and character of the final product.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (WO 2007/149643), Swift et al. (4,076,917) and Arkens et al. (6,221,973) as applied to claim 1 above as evidenced by Kaplan et al. (2003/0130440).
Arkens et al. teach a preferred β-hydroxyalkylamide that is bis[N,N-di(β-hydroxyethyl)] adipamide (column 8, lines 18-20; Examples).  bis[N,N-di(β-hydroxyethyl)] adipamide has a hydroxyl value of 700 mg KOH/g as evidenced by Kaplan et al. [0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bis[N,N-di(β-hydroxyethyl)] adipamide as taught by Arkens et al. as the additional polyol crosslinker in Srinivasan et al. to provide a highly reactive crosslinker that can be used in the aqueous binder composition of Srinivasan et al.

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. 
The Applicant has stated that Srinivasan et al. requires a maleic anhydride modified copolymer.  The claims do not exclude the presence of a maleic anhydride modification, or a vinyl aromatic compound modified by reaction with a primary alkanolamine.  The polymer of Srinivasan et al. is still “an acrylic copolymer” as required by instant claim 1.  An acrylic copolymer is any copolymer that comprises an acrylic monomer.  Any other monomer or component can be included in “an acrylic copolymer”.  

The Applicant has made the argument that Srinivasan et al. fail to teach the claimed range of about 0.1 to about 8 wt%.  Srinivasan et al. teach using between about 0.05 mole to 0.4 mole of polyol crosslinker per mole of maleic anhydride units in the copolymer [0041, 0052, 0058; Examples; Claims 13-16], which provides an overlapping range for the amount of β-hydroxyalkamine.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763